EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Imaging Diagnostic Systems, Inc. (the "Company") on Form 10-Q for the quarter ending December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report"), I, Allan L. Schwartz, Executive Vice President, Chief Financial Officer and Member of the Executive Committee of the Company, certify, pursuant to 18 U.S.C.
